OPINION — AG — QUESTION: "ARE PIPE LINES IN THE STATE OF OKLAHOMA USED FOR GATHERING OIL AND/OR GAS FROM PRODUCING WELLS AND FOR CONVEYING IT TO STORAGE OR GAGING TANKS SUBJECT FOR AD VALOREM TAXES, OR WOULD THAT BE COVERED ONLY BY GROSS PRODUCTION TAX?", ANSWER: THE ATTORNEY GENERAL IN THIS OPINION GOES INTO DETAIL BUT GIVES NO CONCLUSION; BETTER READ THE OPINION. CITE: 68 Ohio St. 1963 Supp., 10-1001 [68-10-1001], 68 Ohio St. 1963 Supp., 10-1021 [68-10-1021], 68 Ohio St. 1961 15.4 [68-15.4] (LEE W. COOK)